—Order, Supreme Court, New York County (Carol Huff, J.), entered April 30, 1998, denying defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff allegedly lost his footing by reason of a greasy fluid on the steps of a staircase on defendant’s premises, and fell down the staircase injuring himself. Defendant has moved for summary judgment dismissing the complaint, but, as the motion court held, has failed to make the requisite prima facie demonstration of its entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 852). Defendant has not, in support of its motion, presented any evidence to establish that it did not create the complained of condition or have actual or constructive knowledge of its existence (see, Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294); the documentation that was submitted in support of the motion did not contain sworn allegations of fact based on personal knowledge and was therefore insufficient to warrant the relief requested (CPLR 3212 [b]). Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.